Bloodworth, J.
By writ of certiorari this ease was carried from this court to the Supreme Court of Georgia. In a decision rendered by that court on February 19, 1926, the judgment of the Court of Appeals (33 Ga. App. 141, 126 S. E. 268) was reversed. See 161 Ga. 849. (133 S. E. 260). It is therefore ordered that the original judgment rendered by this court be and the same is vacated, and that the judgment of the city court of Atlanta, granting a nonsuit, be

Reversed.


Broyles, G. J., and Luke, J., concur.